Citation Nr: 0823795	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-28 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The record indicates that the veteran served on active duty 
from May 1966 to May 1969.  He died in August 2000.  The 
appellant is the veteran's daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 determination by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant was denied eligibility to Chapter 35 DEA 
benefits based on the veteran not having died of a service-
connected disability and based on the veteran not having a 
permanent and total service-connected disability at the time 
of his death.  The Board notes that the July 2006 Statement 
of the Case is inadequate in that it did not provide the 
appellant with a summary of the applicable laws and 
regulations, such as 38 C.F.R. § 21.3021.  See 38 C.F.R. 
§ 19.29 (2007).  A Supplemental Statement of the Case with a 
summary of the applicable laws and regulations, with 
appropriate citations, must be issued to the appellant.

The Board further notes that the education folder contains no 
documents listing the veteran's service-connected 
disabilities and no documents which state the cause of the 
veteran's death.  Such information is necessary for 
adjudication of the appellant's claim.  Consequently, the 
veteran's claims folder should be obtained and associated 
with the education folder.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Review of the record reveals that the appellant has not been 
provided VCAA notice regarding her claim of entitlement to 
eligibility for DEA under Chapter 35.  Failure to provide 
notice of what evidence is needed to substantiate the claim 
is ordinarily prejudicial.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, the Board finds that remand is 
required so that the notice deficiency can be remedied prior 
to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice 
letter in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), 
specifically informing her of the 
information and evidence required to 
substantiate her claim.

2.  Obtain the veteran's claims folder and 
associate it with the appellant's 
education folder.

3.  If the veteran's death certificate is 
not contained in the veteran's claims 
folder, obtain the veteran's death 
certificate and associate it with the 
appellant's education folder.

4.  Upon completion of the above requested 
development, reconsider the appellant's 
claim.  If the benefit sought on appeal is 
not granted, provide the appellant a 
supplemental statement of the case which 
provides all the applicable laws and 
regulations, to include 38 C.F.R. 
§ 21.3021.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

